Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is in response to application filed 02/11/2022. 
Claims 1-22 have been cancelled. Claims 23-24 are pending and presented for examination. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/11/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 23-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,608,783. Although the claims at issue are not identical, they are not patentably distinct from each other as described below. 

Regarding claims 23 and 24, Claim 3 of USP 783 discloses a reception device comprising: 
a receiver configured to receive a multiplexed signal into which a plurality of modulated symbol streams have been multiplexed by superposition coding, the plurality of modulated symbol streams including a first modulated symbol stream in a first layer and a second modulated symbol stream in a second layer (claim 1, 1st limitaion); and 
a processor configured to perform at least one of first operation or a second operation (see claim demapping describes performing demapping of two streams corresponding to each function), 
wherein the first operation includes: 
demapping the multiplexed signal, without removing the second modulated symbol stream from the multiplexed signal, to generate a first bit likelihood stream (claim 1, a demapping circuit); and 
performing error control decoding on the first bit likelihood stream (see claim 1, a decoding circuit), 
the second operation includes: 
demapping the multiplexed signal, without removing the first modulated symbol stream from the multiplexed signal, to generate a second bit likelihood stream (claim 1, a demapping circuit); and 
performing error control decoding on the second bit likelihood stream (see claim 1, a decoding circuit), and the processor is configured to demap the multiplexed signal such that: 
(i) a polarity of a second in-phase component of the second modulated symbol stream is inverted when a polarity of a first in-phase component of the first modulated symbol stream is positive (claim 2-3, describes a reversal, i.e. inverting the polarity of the real and imaginary component, i.e. in-phase and orthogonal component of the second signal, i.e. if the first component is positive the second is reversed); and 
(ii) a polarity of a second orthogonal component of the second modulated symbol stream is inverted when a polarity of a first orthogonal component of the first modulated symbol stream is positive (claim 2-3, describes a reversal, i.e. inverting the polarity of the real and imaginary component, i.e. in-phase and orthogonal component of the second signal, i.e. if the first component is positive the second is reversed).

Claims 23-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,396,938. Although the claims at issue are not identical, they are not patentably distinct from each other as described below. 

Regarding claims 23 and 24, Claim 3 of USP 938 discloses a reception device comprising: 
a receiver configured to receive a multiplexed signal into which a plurality of modulated symbol streams have been multiplexed by superposition coding, the plurality of modulated symbol streams including a first modulated symbol stream in a first layer and a second modulated symbol stream in a second layer (claim 1, preamble and limitation 1); and 
a processor configured to perform at least one of first operation or a second operation (see claim 1, first and second demapper with corresponding decoders), 
wherein the first operation includes: 
demapping the multiplexed signal, without removing the second modulated symbol stream from the multiplexed signal, to generate a first bit likelihood stream (claim 1, first demapper); and 
performing error control decoding on the first bit likelihood stream (claim 1, first decoder), 
the second operation includes: 
demapping the multiplexed signal, without removing the first modulated symbol stream from the multiplexed signal, to generate a second bit likelihood stream (claim 1, second demapper); and 
performing error control decoding on the second bit likelihood stream (claim 1, second decoder), and the processor is configured to demap the multiplexed signal such that: 
(i) a polarity of a second in-phase component of the second modulated symbol stream is inverted when a polarity of a first in-phase component of the first modulated symbol stream is positive (see claim 2-3); and 
(ii) a polarity of a second orthogonal component of the second modulated symbol stream is inverted when a polarity of a first orthogonal component of the first modulated symbol stream is positive (see claim 2-3).

Claims 23-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 11,184,041 in view of Oh et al. Although the claims at issue are not identical, they are not patentably distinct from each other as described below. 

Regarding claims 23 and 24, Claim 1 of USP 041 discloses a reception device comprising: 
a receiver configured to receive a multiplexed signal into which a plurality of modulated symbol streams have been multiplexed by superposition coding, the plurality of modulated symbol streams including a first modulated symbol stream in a first layer and a second modulated symbol stream in a second layer (claim 1, limitation 1); and 
the processor is configured to demap the multiplexed signal such that: 
(i) a polarity of a second in-phase component of the second modulated symbol stream is inverted when a polarity of a first in-phase component of the first modulated symbol stream is positive (see claim 1); and 
(ii) a polarity of a second orthogonal component of the second modulated symbol stream is inverted when a polarity of a first orthogonal component of the first modulated symbol stream is positive (see claim 1).
Claim 1 of USP 041 fails to disclose but Oh discloses a reception device comprising: 
a processor configured to perform at least one of first operation or a second operation (see fig. 30A, 200, 400, as first operation and second operation), 
wherein the first operation includes: 
demapping the multiplexed signal, without removing the second modulated symbol stream from the multiplexed signal, to generate a first bit likelihood stream (see paragraph 0139, the demapping has been performed according to the modulation method used for the upper (first) layer and therefore the second modulated symbol stream of the second data series being included in the multiplexed signal is considered as undefined signal component (noise)), to generate a first bit likelihood stream of the first data series (see paragraph 0138, see also fig. 30A); and 
performing error control decoding on the first bit likelihood stream (fig. 3A, the combination of blocks 230, 240, low density parity check decoder is an error control decoder), 
the second operation includes: 
demapping the multiplexed signal, without removing the first modulated symbol stream from the multiplexed signal, to generate a second bit likelihood stream (see fig. 30A, block 410, par. 0542-0543); and 
performing error control decoding on the second bit likelihood stream (fig. 30A, the combination of block 430 and 440). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include demapper and decoder as described by Oh. 
The motivation for doing so would be to allow superposing streams for transmission.  

Claims 23-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,349,603 in view of Oh et al. Although the claims at issue are not identical, they are not patentably distinct from each other as described below. 

Regarding claims 23 and 24, Claim 1 of USP 603 discloses a reception device comprising: 
a receiver configured to receive a multiplexed signal into which a plurality of modulated symbol streams have been multiplexed by superposition coding, the plurality of modulated symbol streams including a first modulated symbol stream in a first layer and a second modulated symbol stream in a second layer (claim 1, limitation 1); and 
the processor is configured to demap the multiplexed signal such that: 
(i) a polarity of a second in-phase component of the second modulated symbol stream is inverted when a polarity of a first in-phase component of the first modulated symbol stream is positive (see claim 1); and 
(ii) a polarity of a second orthogonal component of the second modulated symbol stream is inverted when a polarity of a first orthogonal component of the first modulated symbol stream is positive (see claim 1).
Claim 1 of USP 603 fails to disclose but Oh discloses a reception device comprising: 
a processor configured to perform at least one of first operation or a second operation (see fig. 30A, 200, 400, as first operation and second operation), 
wherein the first operation includes: 
demapping the multiplexed signal, without removing the second modulated symbol stream from the multiplexed signal, to generate a first bit likelihood stream (see paragraph 0139, the demapping has been performed according to the modulation method used for the upper (first) layer and therefore the second modulated symbol stream of the second data series being included in the multiplexed signal is considered as undefined signal component (noise)), to generate a first bit likelihood stream of the first data series (see paragraph 0138, see also fig. 30A); and 
performing error control decoding on the first bit likelihood stream (fig. 3A, the combination of blocks 230, 240, low density parity check decoder is an error control decoder), 
the second operation includes: 
demapping the multiplexed signal, without removing the first modulated symbol stream from the multiplexed signal, to generate a second bit likelihood stream (see fig. 30A, block 410, par. 0542-0543); and 
performing error control decoding on the second bit likelihood stream (fig. 30A, the combination of block 430 and 440). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include demapper and decoder as described by Oh. 
The motivation for doing so would be to allow superposing streams for transmission.  

Claims 23-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of copending Application No. 16/990,446 in view of Oh et al. This is a provisional nonstatutory double patenting rejection.

Regarding claims 23 and 24, Claim 13 of App 446 discloses a reception device comprising: 
a receiver configured to receive a multiplexed signal into which a plurality of modulated symbol streams have been multiplexed by superposition coding, the plurality of modulated symbol streams including a first modulated symbol stream in a first layer and a second modulated symbol stream in a second layer (claim 1, limitation 1); and 
the processor is configured to demap the multiplexed signal such that: 
(i) a polarity of a second in-phase component of the second modulated symbol stream is inverted when a polarity of a first in-phase component of the first modulated symbol stream is positive (see claim 1); and 
(ii) a polarity of a second orthogonal component of the second modulated symbol stream is inverted when a polarity of a first orthogonal component of the first modulated symbol stream is positive (see claim 1).
Claim 1 fails to disclose but Oh discloses a reception device comprising: 
a processor configured to perform at least one of first operation or a second operation (see fig. 30A, 200, 400, as first operation and second operation), 
wherein the first operation includes: 
demapping the multiplexed signal, without removing the second modulated symbol stream from the multiplexed signal, to generate a first bit likelihood stream (see paragraph 0139, the demapping has been performed according to the modulation method used for the upper (first) layer and therefore the second modulated symbol stream of the second data series being included in the multiplexed signal is considered as undefined signal component (noise)), to generate a first bit likelihood stream of the first data series (see paragraph 0138, see also fig. 30A); and 
performing error control decoding on the first bit likelihood stream (fig. 3A, the combination of blocks 230, 240, low density parity check decoder is an error control decoder), 
the second operation includes: 
demapping the multiplexed signal, without removing the first modulated symbol stream from the multiplexed signal, to generate a second bit likelihood stream (see fig. 30A, block 410, par. 0542-0543); and 
performing error control decoding on the second bit likelihood stream (fig. 30A, the combination of block 430 and 440). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include demapper and decoder as described by Oh. 
The motivation for doing so would be to allow superposing streams for transmission.  

Claims 23-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of copending Application No. 17/729,658 in view of Oh et al. This is a provisional nonstatutory double patenting rejection.

Regarding claims 23 and 24, Claim 11 of App 658 discloses a reception device comprising: 
a receiver configured to receive a multiplexed signal into which a plurality of modulated symbol streams have been multiplexed by superposition coding, the plurality of modulated symbol streams including a first modulated symbol stream in a first layer and a second modulated symbol stream in a second layer (claim 11, limitation 1); and 
the processor is configured to demap the multiplexed signal such that: 
(i) a polarity of a second in-phase component of the second modulated symbol stream is inverted when a polarity of a first in-phase component of the first modulated symbol stream is positive (see claim 11); and 
(ii) a polarity of a second orthogonal component of the second modulated symbol stream is inverted when a polarity of a first orthogonal component of the first modulated symbol stream is positive (see claim 11).
Claim 11 fails to disclose but Oh discloses a reception device comprising: 
a processor configured to perform at least one of first operation or a second operation (see fig. 30A, 200, 400, as first operation and second operation), 
wherein the first operation includes: 
demapping the multiplexed signal, without removing the second modulated symbol stream from the multiplexed signal, to generate a first bit likelihood stream (see paragraph 0139, the demapping has been performed according to the modulation method used for the upper (first) layer and therefore the second modulated symbol stream of the second data series being included in the multiplexed signal is considered as undefined signal component (noise)), to generate a first bit likelihood stream of the first data series (see paragraph 0138, see also fig. 30A); and 
performing error control decoding on the first bit likelihood stream (fig. 3A, the combination of blocks 230, 240, low density parity check decoder is an error control decoder), 
the second operation includes: 
demapping the multiplexed signal, without removing the first modulated symbol stream from the multiplexed signal, to generate a second bit likelihood stream (see fig. 30A, block 410, par. 0542-0543); and 
performing error control decoding on the second bit likelihood stream (fig. 30A, the combination of block 430 and 440). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include demapper and decoder as described by Oh. 
The motivation for doing so would be to allow superposing streams for transmission.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 23-24, the originally filed specification fails to disclose “the processor is configured to demap the multiplexed signal such that: (i) a polarity of a second in-phase component of the second modulated symbol stream is inverted when a polarity of a first in-phase component of the first modulated symbol stream is positive; and (ii) a polarity of a second orthogonal component of the second modulated symbol stream is inverted when a polarity of a first orthogonal component of the first modulated symbol stream is positive.” Pages 92-94 of the specification describe converting the polarity of b1(t). However, this portion does not disclose for example checking when a polarity of a first in phase or orthogonal component is positive. As such, the above subject matter is new matter. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 23-24, the claims recites a first operation and second operation. Thereafter, the claim recites the step the processor is configured to demap the multiplexed signal such that: (i) a polarity of a second in-phase component of the second modulated symbol stream is inverted when a polarity of a first in-phase component of the first modulated symbol stream is positive; and (ii) a polarity of a second orthogonal component of the second modulated symbol stream is inverted when a polarity of a first orthogonal component of the first modulated symbol stream is positive. It is unclear if this step if part of the second operation or not. For purpose of examination, because the work and is used, it is assumed that it is part of second operation. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 23, 24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Oh et al. (US 2016/0352462 A1).

Regarding claims 23 and 24, Oh discloses a reception device comprising: 
a receiver configured to receive a multiplexed signal into which a plurality of modulated symbol streams have been multiplexed by superposition coding (see abstract and par. 0514, see also fig. 30A, block 1010), the plurality of modulated symbol streams including a first modulated symbol stream in a first layer and a second modulated symbol stream in a second layer (see abstract, see fig. 30A, data series output from blocks 200 and 400); and 
a processor configured to perform at least one of first operation or a second operation (see fig. 30A, 200, 400, as first operation and second operation), 
wherein the first operation includes: 
demapping the multiplexed signal, without removing the second modulated symbol stream from the multiplexed signal, to generate a first bit likelihood stream (see paragraph 0139, the demapping has been performed according to the modulation method used for the upper (first) layer and therefore the second modulated symbol stream of the second data series being included in the multiplexed signal is considered as undefined signal component (noise)), to generate a first bit likelihood stream of the first data series (see paragraph 0138, see also fig. 30A); and 
performing error control decoding on the first bit likelihood stream (fig. 3A, the combination of blocks 230, 240, low density parity check decoder is an error control decoder), 
the second operation includes: 
demapping the multiplexed signal, without removing the first modulated symbol stream from the multiplexed signal, to generate a second bit likelihood stream (see fig. 30A, block 410, par. 0542-0543); and 
performing error control decoding on the second bit likelihood stream (fig. 30A, the combination of block 430 and 440), and the processor is configured to demap the multiplexed signal such that: 
(i) a polarity of a second in-phase component of the second modulated symbol stream is inverted when a polarity of a first in-phase component of the first modulated symbol stream is positive (see fig. 30A, 1050 discloses that when the modulated signal as positive modulated signal passed to 200 and the signal is polarity is reversed using 1050 prior to 400, the signal comprising both in-phase and orthogonal components); and 
(ii) a polarity of a second orthogonal component of the second modulated symbol stream is inverted when a polarity of a first orthogonal component of the first modulated symbol stream is positive  (see fig. 30A, 1050 discloses that when the modulated signal as positive modulated signal passed to 200 and the signal is polarity is reversed using 1050 prior to 400, the signal comprising both in-phase and orthogonal components).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Park et al. (US 10,164,740) – describes superposition coding of streams and retrieving the data. 
This is a continuation of applicant's earlier Application No. 16/269,982.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHANT B DIVECHA whose telephone number is (571)270-3125. The examiner can normally be reached 9:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NISHANT B. DIVECHA
Primary Examiner
Art Unit 2615


/Nishant Divecha/Primary Examiner, 
Art Unit 2466